UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: [X] Rule 15Ga-1(c)(1) under the Exchange Act (17 CFR 240.15Ga-1(c)(1)) for the reporting period January 1, 2009 to December 31, 2011 Date of Report (Date of earliest event reported):February 14, 2012 JPMORGAN PRINCIPAL FUNDING OF DELAWARE, LLC1 (Exact name of securitizer as specified in its charter) Commission File Number of securitizer: Central Index Key Number of securitizer:00001541738 Samuel E. Peckham,(212) 648-0870 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [X] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [ ] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [ ] 1JPMorgan Principal Funding of Delaware, LLC (“JPMPFD”), as securitizer, is filing this Form ABS 15-G in respect of all unregistered asset-backed securities listed below secured by pools of FFELP student loans for which it acted as depositor and which are outstanding during the reporting period.This filing also covers the activities of JPMorgan Chase Bank, National Association (“JPMCB”), an affiliated securitizer, during the applicable reporting period in its capacity as sponsor and seller of the FFELP student loans related to JPMPFD’s securitization transactions.The following transactions are covered by this report (the “Transactions”): JPMorgan Student Loan Trust 2007-A; Scholar Funding Trust 2010-A; Scholar Funding Trust 2011-A; and Scholar Funding Trust 2011-B.This report only contains information relating to the Transactions and does not purport to provide any information required under Rule 15Ga-1 in connection with any other transactions as to which JPMCB may have acted as securitizer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JPMORGAN PRINCIPAL FUNDING OF DELAWARE, LLC (Securitizer) By:/s/ David Lefkowitz Name: David Lefkowitz Title: President Date: February 13, 2012
